DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is approp                                                                                                                                                                                                                                                                              riate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 10,853,984 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully anticipated by the corresponding claims of the prior granted patent as shown in the following tables.

US Patent 10,853,984 B2 (claim 1)
17/193,220 (claim 2)
A method for creatively directing a video collection campaign, the method comprising:
A method for directing a media collection campaign, the method comprising:
establishing the campaign via a graphical user interface of a computing device by:
establishing the campaign via a user interface of a computing device by:
automatically authorizing one or more individuals each having image capture devices as remote contributors to contribute videos to the campaign based upon the one or more individuals and their respective image capture devices meeting one or more pre-determined criteria;
authorizing one or more individuals each having a media capture device, as contributors to contribute media to the campaign based upon the one or more individuals and their respective media capture devices meeting one or more criteria;
setting up the campaign to automatically begin for the one or more individuals and their respective image capture devices having met the one or more pre-determined criteria based upon the meeting of the one or more pre-determined criteria; and
setting up the campaign to begin for the one or more individuals and their respective media capture devices having met the one or more criteria based upon the meeting of the one or more criteria; and
creating, via the graphical user interface of the computing device, a list of shot templates for desired videos for collection through the campaign, generating a notification indicating to the one or more individuals that the one or more individuals has been automatically authorized to contribute to the campaign from the graphical user interface, and;
creating, via the user interface of the computing device, a list of templates for desired media for collection through the campaign, generating a notification indicating to the one or more individuals that the one or more individuals has been authorized to contribute to the campaign from the user interface, and;
sending the notification through a remote server to one or more of the image capture devices of one or more remote contributors.
sending the notification through a server to one or more of the media capture devices of one or more contributors.


As shown above, claim 2 of the instant application is a near-verbatim duplicate of claim 1 of the prior granted patent, including only minor differences that do not render the claims patentably distinct from one another (for example, “automatically authorizing” vs. “authorizing” is not considered a distinctive limitation, see MPEP 2144.04(III).)   As such, claim 2 of the instant application is fully anticipated by claim 1 of the prior granted patent, and a non-statutory double patenting rejection is accordingly applied.

US Patent 10,853,984 B2 (claim 2)
17/093,220 (claim 3)
The method of claim 1,
The method of claim 2,
wherein the meeting of the pre-determined criteria comprises the one or more image capture devices entering a geo-fenced geographic area.
wherein the meeting of the criteria comprises at least one of the image capture devices entering a geo-fenced geographic area.


US Patent 10,853,984 B2 (claim 3)
17/093,220 (claim 4)
The method of claim 1,
The method of claim 2,
wherein the pre-determined criteria comprises at least a time of day.
wherein the criteria comprises at least a time of day.


US Patent 10,853,984 B2 (claim 4)
17/093,220 (claim 5)
The method of claim 1, wherein:
The method of claim 2, wherein:
each shot template comprises shot specifications, the shot specifications comprising:
each shot template comprises shot specifications, the shot specifications comprising:
a description of a desired subject of the shot template, and
a description of a desired subject of the shot template, and
one or more desired camera settings; and further comprising:
one or more desired camera settings; and further comprising:
automatically adjusting a camera of one or more the image capture devices to implement the one or more desired camera settings of a selected shot template.
automatically adjusting a camera of one or more the image capture devices to implement the one or more desired camera settings of a selected shot template.


US Patent 10,853,984 B2 (claim 5)
17/093,220 (claim 6)
The method of claim 4, wherein the shot specifications further comprise one or more of:
The method of claim 5, wherein the shot specifications further comprise one or more of:
a title,
a title,
a description of an incentive to be provided to the one or more of the individuals for capturing a video corresponding to the shot template,
a description of an incentive to be provided to the one or more of the individuals for capturing a video corresponding to the shot template,
a desired number of versions of the shot template to be captured, and
a desired number of versions of the shot template to be captured, and
a visual example of the shot template.
a visual example of the shot template.


US Patent 10,853,984 B2 (claim 6)
17/093,220 (claim 7)
The method of claim 1, further comprising:
The method of claim 2, further comprising:
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
using the data to enhance the type, quality, or quantity of videos from the authorized remote contributors.
using the collected data to enhance the type, quality, or quantity of videos from the authorized remote contributors.


US Patent 10,853,984 B2 (claim 7)
17/093,220 (claim 8)
The method of claim 1, further comprising:
The method of claim 2, further comprising:
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
using the data to provide insights about the remote contributors to a creator of the campaign.
using the data to provide insights about the contributors to a creator of the campaign.


US Patent 10,853,984 B2 (claim 8)
17/093,220 (claim 9)
A system for creatively directing a video collection campaign, the system comprising: a server-based software application comprising:
A system for creatively directing a video collection campaign, the system comprising: a server-based software application comprising:
a web-interface executed on a computing device, comprising a graphical user interface configured to allow a curator to:
a web-interface executed on a computing device, comprising a graphical user interface configured to allow a curator to:
establish the campaign by:
establish the campaign by:
automatically authorizing one or more individuals each having image capture devices as remote contributors to contribute videos to the campaign based upon the one or more individuals and their respective image capture devices meeting one or more pre-determined criteria,
authorizing one or more individuals each having image capture devices as contributors to contribute videos to the campaign based upon the one or more individuals and their respective image capture devices meeting one or more criteria,
setting up the campaign to automatically begin for the one or more individuals and their respective image capture devices having met the one or more pre-determined criteria based upon the meeting of the one or more pre-determined criteria; and
setting up the campaign to begin for the one or more individuals and their respective image capture devices having met the one or more criteria based upon the meeting of the one or more criteria; and
creating a list of shot templates for desired videos for collection through the campaign,
creating a list of shot templates for desired videos for collection through the campaign,
the web interface-further configured to generate a push notification indicating to the one or more individuals that the one or more individuals has been automatically authorized to contribute to the campaign from the graphical user interface, and
the web interface-further configured to generate a notification indicating to the one or more individuals that the one or more individuals has been authorized to contribute to the campaign from the graphical user interface, and
the server-based software application further configured to send the push notification to the one or more image capture devices of the one or more of the remote contributors; and
the server-based software application further configured to send the notification to the one or more image capture devices of the one or more of the contributors; and
a downloadable software application executed on the one or more image capture devices configured to receive the push notification on the image capture device.
a software application executed on the one or more image capture devices configured to receive the notification on the image capture device.


US Patent 10,853,984 B2 (claim 9)
17/093,220 (claim 10)
The system of claim 8,
The system of claim 9,
wherein the meeting of the pre-determined criteria comprises the one or more image capture devices entering a geo-fenced geographic area.
wherein the meeting of the criteria comprises at least one of the image capture devices entering a geo-fenced geographic area.


US Patent 10,853,984 B2 (claim 10)
17/093,220 (claim 11)
The system of claim 8,
The system of claim 9,
wherein the pre-determined criteria comprises at least a time of day.
wherein the criteria comprises at least a time of day.



US Patent 10,853,984 B2 (claim 11)
17/093,220 (claim 12)
The system of claim 8, wherein:
The system of claim 9, wherein:
each shot template comprises shot specifications, the shot specifications comprising:
each shot template comprises shot specifications, the shot specifications comprising:
a description of a desired subject of the shot template, and
a description of a desired subject of the shot template, and
one or more desired camera settings
one or more desired camera settings


US Patent 10,853,984 B2 (claim 12)
17/093,220 (claim 13)
The system of claim 11, wherein the shot specifications further comprise one or more of:
The system of claim 12, wherein the shot specifications further comprise one or more of:
a title,
a title,
a description of an incentive to be provided to the one or more of the individuals for capturing a video corresponding to the shot template,
a description of an incentive to be provided to the one or more of the individuals for capturing a video corresponding to the shot template,
a desired number of versions of the shot template to be captured, and
a desired number of versions of the shot template to be captured, and
a visual example of the shot template.
a visual example of the shot template.


US Patent 10,853,984 B2 (claim 13)
17/093,220 (claim 14)
The system of claim 8, wherein the server-based software application is further configured to:
The system of claim 9, wherein the server-based software application is further configured to:
collect data from image capture devices of authorized remote contributors to the campaign; and
collect data from image capture devices of authorized contributors to the campaign; and
using the data to enhance the type, quality, or quantity of videos from the authorized remote contributors.
using the collected data to enhance the type, quality, or quantity of videos from the authorized contributors.


US Patent 10,853,984 B2 (claim 14)
17/093,220 (claim 15)
The system of claim 8, wherein the server-based software application is further configured to:
The system of claim 9, wherein the server-based software application is further configured to:
collect data from the one or more image capture devices of authorized remote contributors to the campaign; and
collect data from the one or more image capture devices of authorized remote contributors to the campaign; and
use the data to provide insights about the remote contributors to a creator of the campaign.
use the data to provide insights about the contributors to a creator of the campaign.


US Patent 10,853,984 B2 (claim 15)
17/193,220 (claim 16)
A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for creatively directing a video collection campaign the method comprising:
A non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for creatively directing a video collection campaign the method comprising:
establishing the campaign via a graphical user interface of a computing device by:
establishing the campaign via a user interface of a computing device by:
automatically authorizing one or more individuals each having image capture devices as remote contributors to contribute videos to the campaign based upon the one or more individuals and their respective image capture devices meeting one or more pre-determined criteria;
authorizing one or more individuals each having a media capture device, as contributors to contribute media to the campaign based upon the one or more individuals and their respective media capture devices meeting one or more criteria;
setting up the campaign to automatically begin for the one or more individuals and their respective image capture devices having met the one or more pre-determined criteria based upon the meeting of the one or more pre-determined criteria; and
setting up the campaign to begin for the one or more individuals and their respective media capture devices having met the one or more criteria based upon the meeting of the one or more criteria; and
creating, via the graphical user interface of the computing device, a list of shot templates for desired videos for collection through the campaign, generating a notification indicating to the one or more individuals that the one or more individuals has been automatically authorized to contribute to the campaign from the graphical user interface, and;
creating, via the user interface of the computing device, a list of templates for desired media for collection through the campaign, generating a notification indicating to the one or more individuals that the one or more individuals has been authorized to contribute to the campaign from the user interface, and;
sending the notification through a remote server to one or more of the image capture devices of one or more remote contributors.
sending the notification through a server to one or more of the media capture devices of one or more contributors.


US Patent 10,853,984 B2 (claim 16)
17/093,220 (claim 17)
The non-transitory, tangible computer readable storage medium of claim 15,
The non-transitory, tangible computer readable storage medium of claim 16,
wherein the meeting of the pre-determined criteria comprises the one or more image capture devices entering a geo-fenced geographic area.
wherein the meeting of the criteria comprises at least one of the image capture devices entering a geo-fenced geographic area.


US Patent 10,853,984 B2 (claim 17)
17/093,220 (claim 18)
The non-transitory, tangible computer readable storage medium of claim 16, wherein
The non-transitory, tangible computer readable storage medium of claim 17, wherein
each shot template comprises shot specifications, the shot specifications comprising:
each shot template comprises shot specifications, the shot specifications comprising:
a description of a desired subject of the shot template, and
a description of a desired subject of the shot template, and
one or more desired camera settings
one or more desired camera settings


US Patent 10,853,984 B2 (claim 18)
17/093,220 (claim 19)
The non-transitory, tangible computer readable storage medium of claim 16,
The non-transitory, tangible computer readable storage medium of claim 17,
wherein at least one of the shot templates comprises a desired location to capture one or more of the or videos.
wherein at least one of the shot templates comprises a desired location to capture one or more of the or videos.


US Patent 10,853,984 B2 (claim 19)
17/093,220 (claim 20)
The non-transitory, tangible computer readable storage medium of claim 16,
The non-transitory, tangible computer readable storage medium of claim 17,
wherein the method further comprises: displaying, on the image capture devices, the shot specifications of the one or more shot templates.
wherein the method further comprises: displaying, on the image capture devices, a shot specification of the one or more shot templates.


US Patent 10,853,984 B2 (claim 20)
17/093,220 (claim 21)
The non-transitory, tangible computer readable storage medium of claim 16,
The non-transitory, tangible computer readable storage medium of claim 17,
wherein the method further comprises: displaying, on the one or more image capture devices, one or more local image capture device folders for viewing captured photos or videos corresponding to a particular shot template.
wherein the method further comprises: displaying, on the one or more image capture devices, one or more local image capture device folders for viewing captured photos or videos corresponding to a particular shot template.


US Patent 10,853,984 B2 (claim 21)
17/093,220 (claim 22)
The non-transitory, tangible computer readable storage medium of claim 20, wherein the method further comprises:
The non-transitory, tangible computer readable storage medium of claim 21, wherein the method further comprises:
automatically uploading captured photos or videos from the one or more image capture devices to a remote server; and
uploading captured photos or videos from the one or more image capture devices to a server; and
automatically sorting, by the remote server, the captured videos automatically uploaded into remote server folders, the remote server folders corresponding each corresponding to the shot templates.
sorting, by the server, the captured videos uploaded into server folders, the server folders corresponding each corresponding to the shot templates.


US Patent 10,853,984 B2 (claim 22)
17/093,220 (claim 23)
The non-transitory, tangible computer readable storage medium of claim 15,
The non-transitory, tangible computer readable storage medium of claim 16,
wherein the pre-determined criteria comprises at least a time of day.
wherein the criteria comprises at least a time of day.


US Patent 10,853,984 B2 (claim 23)
17/093,220 (claim 24)
The non-transitory, tangible computer readable storage medium of claim 15, wherein the method further comprises:
The non-transitory, tangible computer readable storage medium of claim 16, wherein the method further comprises:
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
using the data to enhance the type, quality, or quantity of videos from the authorized remote contributors.
using the collected data to enhance the type, quality, or quantity of videos from the authorized remote contributors.


US Patent 10,853,984 B2 (claim 24)
17/093,220 (claim 25)
The non-transitory, tangible computer readable storage medium of claim 15, wherein the method further comprises:
The non-transitory, tangible computer readable storage medium of claim 16, wherein the method further comprises:
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
collecting data from the one or more image capture devices of authorized remote contributors to the campaign; and
using the data to provide insights about the remote contributors to a creator of the campaign.
using the data to provide insights about the contributors to a creator of the campaign.


	As shown in the tables above, claims 3 - 25 of the instant application are verbatim or near-verbatim duplicates of claims 2 - 24 of the prior granted patent, with only minor differences that do not render the claims patentably distinct.  Accordingly, the instant claims are fully anticipated by the corresponding claims of the prior granted patent and a non-statutory double patenting rejection is applied.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Hashimoto, et al. (US 20020191087 A1) discloses an image sharing apparatus.
Conn, et al. (US 20100313144 A1) discloses a real time collaborative multimedia album.
Hamer (US 20140186004 A1) discloses a collaborative digital video platform.
Abuelsaad, et al. (US 20160007051 A1) discloses a video/audio recording method.
Lubeck, et al. (US 20160070777 A1) discloses a system for content collection.
Spicer, et al. (US 20160149843 A1) discloses a system for creating collaborative multimedia.
Hamer (US 20160155475 A1) discloses a method for capturing video from a plurality of devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698